Exhibit 10.7

 

AMENDED EMPLOYMENT AGREEMENT

 

                                AMENDED AGREEMENT, effective as of February 14,
2008, by and between Financial Security Assurance Holdings Ltd., a New York
corporation (“Company”), and Robert P. Cochran (“Employee”).

 

                                WHEREAS, Company and Employee previously entered
into an employment agreement, dated July 5, 2004, and amended such employment
agreement effective as of January 1, 2005; and

 

                                WHEREAS, Company and Employee desire to amend
again the terms and conditions of such employment agreement to comply with the
requirements of the final regulations under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to avoid taxation under Code
Section 409A(a)(1); and

 

                                WHEREAS, Company desires to employ Employee and
Employee is willing to serve as an employee of Company, subject to the terms and
conditions described herein (the “Agreement);

 

                                NOW, THEREFORE, IN CONSIDERATION OF the mutual
covenants herein contained, and other good and valuable consideration, the
parties hereto agree as follows:

 

                                1.             Employment.  Company hereby
employs Employee, and Employee agrees to serve as an employee of Company, on the
terms and conditions set forth in this Agreement.

 

                                2.             Term.  Employee’s employment
shall commence on July 5, 2004 (the “Effective Date”) and end on December 31,
2007 (the “Original Term”); provided, however, that this Agreement shall be
renewed and extended for two-year terms (the “Extended Terms”), unless notice of
termination is given by Employee or Company six months or more prior to the end
of the Original Term or one of the Extended Terms.  The Original Term and any
Extended Term shall be referred to collectively as the “Term”.

 

                                3.             Duties During Employment.  During
Employee’s employment with Company, Employee shall initially serve as Chairman
and Chief Executive Officer of Company and shall have such duties and
responsibilities as are assigned to him by the Board of Directors of Company
(the “Board”) and as are consistent with the magnitude and scope of his duties
and responsibilities as of the Effective Date.  Employee shall report directly
to the Board.

 

 

 

--------------------------------------------------------------------------------


 

                                Employee shall devote Employee’s full business
time and attention and best efforts to the affairs of Company during his period
of employment, provided, however, that Employee may continue to engage in other
activities, such as activities involving professional, charitable, educational,
religious and similar types of organizations, speaking engagements, membership
on the board of directors of such other organizations, provided that such
activities do not interfere with the performance of his duties for Company. 
Employee may also continue membership on the board of directors of White
Mountains Insurance Group, or it successors, and on any other corporate boards
which do not conflict with the performance of his duties or the interests of
Company.  Any additional corporate board memberships must be reviewed with and
approved by the Board in advance of acceptance of such position.

 

                                At any point on or after the end of the Original
Term, Employee may elect to relinquish his Chief Executive responsibilities and
become Non-Executive Chairman of the Board for the remainder of the term and any
extensions.  In this role it is anticipated he will devote approximately 25% to
33% of full business time to Company duties with the remainder devoted to a
variety of interests not conflicting with the Company.

 

                                In the role of Non-Executive Chairman Employee
will receive annually as compensation the continuation of at least the then
current base salary as a Non-Executive Chairman fee (in lieu of any other Board
fees), no annual bonus expectations, performance shares having an estimated
economic value at least equal to 50% of normal prior awards, continuation of
participation in employee benefit plans, and a one-time pro-rata annual bonus
for the portion of the year spent as Chief Executive before the change to
Non-Executive Chairman occurred.  In addition, as Non-Executive chairman,
employee will be furnished with normal support including office and assistant.

 

                                4.             Current Cash Compensation.

 

                                (a)           Base Salary.  As compensation for
his services hereunder, Company will pay to Employee during the period of his
employment a base salary at the annual rate in effect immediately prior to the
Effective Date, payable in accordance with Company’s payroll practices for
senior executives.  Company shall review the base salary bi-annually (with the
first review to take place January 2005) and in light of such review may, in the
discretion of the Board (but shall not be obligated to), increase such base
salary taking into account any change in Employee’s then responsibilities,
performance by Employee, and other pertinent factors.

 

                                (b)           Annual Bonus.  Company shall
maintain a bonus pool (the “Bonus Pool”) for the benefit of Company employees in
such amount and pursuant to such formulae as the Human Resources Committee of
the Board (“HR Committee”) shall from time to time

 

 

2

--------------------------------------------------------------------------------


 

determine.  The Company shall also maintain a reserve bonus pool (the “Rainy Day
Fund”) made up of previously earned but undistributed Bonus Pool allocations
from prior years, which shall be distributable upon the recommendation of the
management of the Company and with the approval of the HR Committee.  Employee
shall receive an annual cash bonus equal to at least 5% and be considered for a
portion of an additional 2% that must be allocated between Employee and Sean W.
McCarthy (or other executive acting as President of the Company) of  the Bonus
Pool. It should be noted that the above described percentages are a minimum and
that it is anticipated that the HR Committee may exercise its discretion above
such amount.

 

                                (c)           Performance Shares.  In each
calendar year in the Term, beginning in 2005, Employee shall receive an annual
Performance Share grant under the Company’s long-term incentive compensation
plan (the “Performance Share Plan”), as presently in effect or as may be
modified or added to by Company from time to time, having an estimated economic
value at least equal to Employee’s 2004 Performance Share grant.  Except as
provided herein, such Performance Shares shall vest according to the terms of
the Performance Share Plan.  All references to Performance Shares in this
Agreement shall include Dexia Restricted Shares issued pursuant to the
Performance Share Plan and any other form of long-term incentive compensation
provided under the Plan as amended from time to time.

 

5.             Other Employee Benefits.   In addition to the cash compensation
provided for in Section 4 hereof, Employee, subject to meeting eligibility
provisions thereof, shall be entitled to participate in Company’s employee
benefit plans, as presently in effect or as they may be modified or added to by
Company from time to time to the same extent as are otherwise enjoyed by the
senior executives of Company, which shall not be reduced in any material respect
from plans in existence as of the Effective Date.

 

                                6.                                      
Termination.

 

                                (a)           Termination by Company Without
Cause;

                                                Termination by Employee for Good
Reason.

 

                                (i)  During the Original Term.  If Company
should terminate Employee’s employment without Cause (as defined below) or if
Employee should terminate his employment for Good Reason (as defined below),
Company shall pay to Employee the pro-rata annual base salary through the date
of termination and a pro-rata annual bonus through the date of termination, such
amounts to be paid within 90 days of the Employee’s termination of employment,
and an amount (the “Severance Payment”) equal to two times the sum of:

 

(A)                                                           Employee’s annual
base salary at the rate in effect immediately prior to the date of termination,

 

 

3

--------------------------------------------------------------------------------


 

(B)                                                             the average
annual bonus payable to Employee for the two years immediately prior to the year
during which termination occurred.

 

This Severance Payment, which shall be in lieu of any amount payable to Employee
under the Company’s Severance Policy for Senior Management, shall be payable in
substantially equal monthly installments over the Restricted Period (as defined
in Section 7(b) below).

 

In addition, and notwithstanding any provision of the Performance Share Plan to
the contrary:

 

(A)                                                      All Performance Shares
awarded to Employee and then outstanding shall vest, and

 

(B)                                                        Employee shall be
deemed to have been awarded and to have vested in all of the minimum annual
Performance Share grant(s) provided for in Section 4(c) to which he is otherwise
entitled and for which a Performance Share grant has not otherwise been made for
the balance of the Term.

 

                      Employee shall receive a cash payment with respect to all
such Performance Shares valued pursuant to the valuation mechanism provided in
the Performance Share Plan as applicable to Performance Shares outstanding at
the Effective Date and Performance Shares granted subsequent to the Effective
Date, respectively.  If the performance cycle includes at least one completed
year, the payout for each such completed year shall be based on the actual
results for the completed year(s) and 100% will be used for uncompleted years;
if the performance cycle does not include any completed years, 100% payout. The
value which is obtained by multiplying the number of Performance Shares
determined under (A) and (B) above by the applicable share price will be
increased with interest at 8% per year, compounded semi-annually, from the date
of termination to the date of payment which shall be within five days after the
end of the Restricted Period (as defined in Section 7(b)).

 

         Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

                                (ii)  During the Extended Terms.  Company shall
pay to Employee the same pro-rata base salary, pro-rata bonus and Severance
Payment as defined in Section 6(a)(i) and in the same manner.

 

                      All Performance Shares outstanding will vest and will be
valued in the same manner (including interest on the unpaid balance) and paid at
the same time as provided in Section 6(a)(i).

 

 

4

--------------------------------------------------------------------------------


 

                      Such cash payment shall be forfeited in the event Employee
breaches his obligations under Section 7(b) or (c) of this Agreement.

 

                                (iii)  After the Term (in case this Agreement is
not renewed for any reason).  Employee will be entitled only to be paid the
pro-rata annual base salary through the date of termination and a pro-rata
annual bonus through the date of termination, such amounts to be paid within 90
days of the Employee’s termination of employment, and a severance payment equal
to the then current severance policy in effect for senior management, which
shall be payable in substantially equal monthly installments over the Restricted
Period, and all outstanding Performance Shares shall vest pro-rata in proportion
to the percentage of the performance cycle for such Performance Shares during
which Employee was employed by Company. The value of such vested Performance
Shares will be determined as of the termination date in accordance with the
terms of the Performance Share Plan relating to pro-rata vesting, increased with
interest and paid as provided in Sections 6.(a)(i) and (ii).

 

                     Such cash payment shall be forfeited in the event Employee
breaches his obligations under Section 7(b) or (c) of this Agreement.

 

Definitions :

 

                                “Cause” shall mean (i) conviction or plea of
nolo contendere (or similar plea) in a criminal proceeding for commission of a
misdemeanor or a felony that is materially injurious to the Company;
(ii) willful and continued failure by Employee to perform substantially his
duties with Company (other than any such failure resulting from incapacity due
to physical or mental illness) after a demand for substantial performance is
delivered to Employee by Company which specifically identifies the manner in
which Company believes Employee has not substantially performed his duties; or
(iii) Employee engages in willful misconduct in carrying out his duties with
Company which is directly and materially harmful to the business or reputation
of Company.  Employee shall not be terminated for Cause unless he is provided
with notice stating in reasonable detail the alleged misconduct and, if such
misconduct is reasonably susceptible to cure, he is allowed a period of time
(not less than ten days) to cure the misconduct; and a resolution is adopted by
the Board at a scheduled meeting at which Employee shall be entitled to attend
and speak to the Board.

 

                                “Good Reason” shall mean, without Cause:  (i) a
diminution of any of Employee’s significant duties or responsibilities,
(ii) breach by the Company of its obligations hereunder, (iii) Company’s
requiring Employee to be based at an office that is greater than twenty-five
miles from the location of Employee’s office as of the Effective Date, or (iv) a
material adverse change in Employee’s total compensation (other than as provided
by the

 

 

5

--------------------------------------------------------------------------------

 

 


performance-related terms of this Agreement), as in effect at the Effective
Date, in all cases such that the Employee’s termination of employment is
involuntary under Code Section 409A.  Notwithstanding the foregoing, Employee
shall not be deemed to have terminated his employment for Good Reason unless he
gives 60 days’ prior written notice to Company stating in reasonable detail the
basis upon which “Good Reason” is asserted, such notice is given within 120 days
of the later of the occurrence of the event or the date Employee knows or should
have known of the event which would otherwise constitute Good Reason and, if
such failure or breach is reasonably susceptible to cure, Company does not
effect a cure within such 60-day period.

 

                                The terms “termination of employment,”
“terminate employment” and “termination,” as used herein, shall mean a
“separation from service” within the meaning of Code Section 409A and be
interpreted consistently with the requirements of Code Section 409A to avoid
taxation under Code Section 409A(a)(1).

 

                                (b)           Termination by Company for Cause;

                                                Termination by Employee without
Good Reason.

 

                                (i)  During the Term.  If Company should
terminate Employee’s employment for Cause or Employee should terminate his
employment without Good Reason, Employee will be entitled only to be paid the
pro-rata annual base salary through the date of termination, such amount to be
paid within 90 days of the Employee’s termination of employment,.

 

All Performance Shares that are unvested on the date of termination shall be
forfeited.

 

(ii)  After the Term (in case this Agreement is not renewed for any reason). 
Employee will be entitled to be paid the pro-rata annual base salary through the
date of termination and a pro-rata annual bonus through the date of termination,
such amounts to be paid within 90 days of the Employee’s termination of
employment, and all outstanding Performance Shares shall vest pro-rata in
proportion to the percentage of the performance cycle for such Performance
Shares during which Employee was employed by Company. The value of such vested
Performance Shares will be determined as of the termination date in accordance
with the terms of the Performance Share Plan relating to pro-rata vesting,
increased with interest and paid as provided in Sections 6(a)(i) and (ii).

 

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

                                (c)           Additional Payments.  If
applicable, Employee shall be eligible to receive the additional payments set
forth on Annex A.

 

 

6

--------------------------------------------------------------------------------


 

                                                                                               
(d)                                 No Disparaging Statements.  In the event of
termination of Employee’s employment for any reason by Company or Employee,
Employee will not at any time publicly denigrate, ridicule or intentionally
criticize Company or any of its affiliates including, without limitation, by way
of news interviews, or the expression of personal views, opinions or judgments
to the news media.  Similarly, neither Company nor any of its affiliates will
publicly denigrate, ridicule or intentionally criticize Employee.

 

                                                                                               
(e)                                  Six Month Delay in Payments to Comply with
Code Section 409A.  Notwithstanding any other provision of this Agreement, any
payment otherwise due to Employee under this Agreement during the six-month
period following his termination of employment shall be accumulated and paid to
Employee with interest at the rate payable on three-month Treasury bills on the
first regular payroll payment date after such six-month period, except to the
extent that any such payment would otherwise be a short-term deferral under Code
Section 409A and any final regulations or binding guidance thereunder, in which
case such payment shall be made at its regularly scheduled time to the extent
permitted under Code Section 409A to avoid taxation under Code
Section 409A(a)(1).

 

7.                                       Restrictive Covenants.

 

                                                                                               
(a)                                  Confidential Information.   Employee agrees
to keep secret and retain in the strictest confidence all confidential matters
which relate to Company or any affiliate of Company, including, without
limitation, customer lists, client lists, trade secrets, pricing policies and
other nonpublic business affairs of Company and any affiliate of Company learned
by him from Company or any such affiliate or otherwise before or after the date
of this Agreement, and not to disclose any such confidential matter to anyone
outside Company or any of its affiliates, whether during or after his period of
service with Company, except as may be required by a court of law, by any
governmental agency having supervisory authority over the business of Company or
by any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order him to divulge, disclose or make accessible such
information.  Employee agrees to give Company advance written notice of any
disclosure pursuant to the preceding sentence and to cooperate at the Company’s
expense with any efforts by Company to limit the extent of such disclosure. 
Upon request by Company, Employee agrees to deliver promptly to Company upon
termination of his services for Company, or at any time thereafter as Company
may request, all Company or affiliate memoranda, notes, records, reports,
manuals, drawings, designs, computer files in any media and other documents (and
all copies thereof) relating to Company’s or any affiliate’s business and all
property of Company or any affiliate associated therewith, which he may then
possess or have under his control, other than personal notes, diaries, rolodexes
and correspondence.

 

 

7

--------------------------------------------------------------------------------


 

                                (b)           Covenant Not to Compete.  
“Restricted Period” shall mean the greater of (i) the remainder of the Term or
(ii) a period of two years from the date of termination of Employee’s employment
for any reason.   During the Restricted Period, Employee shall not, directly or
indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any competing business, whether for compensation or
otherwise, without the prior written consent of Company (excluding less than 5%
stakes in public vehicles).  For the purposes of this Agreement, a “competing
business” shall be any financial services business which is a significant
competitor of Company or its affiliates.  Should Employee, directly or
indirectly, own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed by or connected in any
manner with any competing business during the Restricted Period, all payments
under this Agreement shall cease.

 

                                (c)           Covenant Not to Solicit Company
Clients or Employees.   During the Term and for the Restricted Period, Employee
shall not, in any manner, directly or indirectly, (i) raid or solicit any client
or prospective client of Company or its affiliates to whom Employee provided
services, or for whom Employee transacted business, or whose identity became
known to Employee in connection with Employee’s employment with Company, to
transact business with a competing business or reduce or refrain from doing any
business with Company or its affiliates or (ii) interfere with or damage (or
attempt to interfere with or damage) any relationship between Company or its
affiliates and any such client or prospective client.  During the Term and for
the Restricted Period, Employee further agrees that Employee shall not, in any
manner, directly or indirectly, solicit any person who is an employee of Company
or its affiliates to apply for or accept employment with any competing
business.  “Solicit” as used in this Agreement means any communication of any
kind whatsoever, regardless of by whom initiated, inviting, encouraging or
requesting any person or entity to take or refrain from taking any action.

 

                                (d)           Availability and Assistance.  
Employee agrees that during his employment and thereafter Employee shall be
available to Company and Parent and shall assist Company and Parent in
connection with any litigation brought by or against Company or its affiliates
and Parent relating to the period during which Employee was employed by Company;
provided, however, that all costs and expenses in connection with the foregoing
shall be borne by Company and/or Parent and advanced to the Employee.

 

                                (e)           Survivability.   The provisions of
this Section 7 shall survive the termination or expiration of this Agreement in
accordance with the terms hereof.  It is the intention of the parties hereto
that the restrictions contained in this Section 7 be enforceable to the fullest
extent permitted by law.  Therefore, to the extent any court of competent
jurisdiction shall determine that any portion of the foregoing restrictions is
excessive, such provision shall

 

 

8

--------------------------------------------------------------------------------


 

not be entirely void, but rather shall be limited or revised only to the extent
necessary to make it enforceable.

 

8.                                       Retirement.

 

(a)  Employee shall retire and terminate employment with the Company on
Employee’s 65th birthday, and this Agreement shall be deemed to have reached the
end of its Term on such date. In such event, (i) Employee shall receive the
pro-rata annual base salary and a pro-rata annual bonus through the date of
retirement, (ii) all Performance Shares granted prior to the date of retirement
shall be fully vested and payments with respect to such Performance Shares shall
be made to Employee at the same time, including any required holding period, and
in the same amounts as if Employee remained in the employ of Company.

 

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

(b)  Employee may retire and terminate employment with the Company at the end of
any Term which occurs after Employee’s 60th birthday, in which event Employee
shall receive the same compensation as provided in Section 8(a)(i) and (ii).

 

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

9.             Compliance with Code Section 409A and Limitation of Liability. 
Notwithstanding any other provision of the Agreement to the contrary, the terms
of the Agreement shall be deemed to be amended to comply with the requirements
of Code Section 409A to avoid taxation under Code Section 409A(a)(1).  The
Company, in its sole discretion, shall determine the requirements of Code
Section 409A applicable to the Agreement and shall interpret the terms of the
Agreement consistently therewith.  Under no circumstances, however, shall the
Company have any liability to Employee for any taxes, penalties or interest due
on amounts paid or payable under the Agreement, including any taxes, penalties
or interest imposed under Code Section 409A(a)(1), except as provided in Annex
A.

 

10.           Remedy.  Should Employee engage in or perform, either directly or
indirectly, any of the acts prohibited by Section 7 hereof, it is agreed that
Company shall be entitled to full injunctive relief, to be issued by any
competent court of equity, enjoining and restraining Employee and each and every
other person, firm, organization, association, or corporation concerned therein,
from the continuance of such violative acts.  The foregoing remedy available to
Company shall not be deemed to limit or prevent the exercise by Company

 

 

9

--------------------------------------------------------------------------------


 

of any or all further rights and remedies which may be available to Company
hereunder or at law or in equity.

 

11.           Prior Notice to Prospective Employer.  Prior to accepting
employment with any other person or entity during Employee’s employment or the
Restricted Period, Employee shall provide such prospective employer with written
notice of the provisions of this Agreement.

 

12.           Arbitration.  If a dispute arises between the parties respecting
the terms of this Agreement or Employee’s employment by Company, such dispute
shall be settled only by binding arbitration in New York, New York, in
accordance with the commercial arbitration rules of the American Arbitration
Association.  Company will pay the costs of arbitration and reasonable legal
fees, provided, in the case of any claim brought by Employee, that the claim is
determined not to be frivolous.

 

13.           Directors’ and Officers’ Insurance.  During the Employee’s
employment, Company shall maintain directors’ and officers’ liability insurance
covering Employee, which contains at least the same coverage and amounts and
contains terms and conditions no less advantageous than that coverage provided
by Company as of the Effective Date to the extent commercially available.

 

14.           Governing Law.  This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the State of New York,
without reference to principles relating to conflict of laws.  If under such
law, any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation or ordinance, such portion shall be
deemed to be modified or altered to conform thereto or, if that is not possible,
to be omitted from this Agreement; the invalidity of any such portion shall not
affect the force, effect and validity of the remaining portion hereof.

 

15.           Notices.  All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person, or five days after deposit
thereof in the U.S. mails, postage prepaid, for delivery as registered or
certified mail, addressed to the respective party at the address set forth below
or to such other address as may hereafter be designated by like notice.  Unless
otherwise notified as set forth above, notice shall be sent to each party as
follows:

 

                                (a)           Employee, to:

                                                Robert P. Cochran

                                                1000 Park Avenue, Apt. 12A

                                                New York, New York  10028

 

 

10

--------------------------------------------------------------------------------


 

                                (b)           Company, to:

                                                Financial Security Assurance
Holdings Ltd.

                                                31 West 52nd Street

                                                New York, NY  10019

                                                Attention: General Counsel

 

                                                With a copy to:

                                                Dexia Credit Local

                                                1, passerelle des Reflets

                                                Tour Dexia—La Defense 2

                                                F-92919 La Defense Cedex

                                                France

                                                Attention: Secretary General.

 

                                In lieu of personal notice or notice by deposit
in the U.S. mail, a party may give notice by confirmed telegram, telex or fax,
which shall be effective upon receipt.

 

16.           Entire Agreement.  This Agreement constitutes the entire
understanding between Company and Employee relating to the terms of employment
of Employee by Company and supersedes and cancels all prior written and oral
agreements and understandings with respect to the subject matter of this
Agreement.  This Agreement may be amended but only by a subsequent written
agreement of the parties.  This Agreement shall be binding upon and shall inure
to the benefit of Employee, Employee’s heirs, executors, administrators and
beneficiaries, and Company and its successors.

 

17.           Successors.  This Agreement is personal to Employee and without
the prior written consent of Company shall not be assignable by Employee
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by Employee’s legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon Company and its successors and assigns.

 

18.           Withholding Taxes.  All amounts payable to Employee under this
Agreement shall be subject to applicable withholding of income, wage and other
taxes.

 

19.           Waiver of Breach.  The waiver by either party of a breach of any
term of this Agreement shall not operate nor be construed as a waiver of any
subsequent breach thereof.  Any waiver must be in writing and signed by Employee
or an authorized officer of the Company, as the case may be.

 

 

11

--------------------------------------------------------------------------------


 

 

20.           Survivorship.  The respective rights and obligations of the
parties hereunder shall survive any termination of Employee’s employment to the
extent necessary to the intended preservation of such rights and obligations.

 

21.           Severability.  If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

22.           Headings.  The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

                                IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the year and day first above written.

 

 

 

 

 

 

Financial Security Assurance Holdings Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

General Counsel and Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert P. Cochran

 

 

 

 

12

--------------------------------------------------------------------------------


 

ANNEX A—Additional Payments

 

                (a)  Except as set forth below, in the event it shall be
determined that any payment or distribution by Company to or for the benefit of
Employee (whether paid or payable or distributed or distributable pursuant to
the terms of the Agreement or otherwise, but determined without regard to any
additional payments required under this Annex A) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”) or any interest or penalties are incurred by Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

                (b)  Subject to the provisions of paragraph (c), all
determinations required to be made under this Annex A, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Company’s independent auditors or such other certified public accounting firm
reasonably acceptable to Employee as may be designated by Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
Company and Employee within 15 business days of the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
Company.  Any Gross-Up Payment, as determined pursuant to this Annex A, shall be
paid by Company to Employee not later than the due date for the payment of any
Excise Tax. Any determination by the Accounting Firm shall be binding upon
Company and Employee.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that Company
exhausts its remedies pursuant to paragraph (c) and Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Company (but in no event later than the
end of the calendar year following the calendar year in which the Employee pays
the Excise Tax to which it relates) to or for the benefit of Employee.  In the
event the amount of the Gross-up Payment exceeds the amount necessary to
reimburse Employee for the Excise Tax (the “Overpayment”), the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by Employee (to the extent Employee has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  Employee shall
cooperate, to the extent expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 

 

 

13

--------------------------------------------------------------------------------